730 N.W.2d 240 (2007)
VIP CUSTOMS BROKERAGE SERVICES, INC., International Vehicle Importers, Inc., Wolverine Auto Purchasing, Inc., Electronic Technology Conversions, Inc., Instrumentation Technologies, Inc., and Online Speedometer, Inc., Plaintiffs, and
Johnny Cooper, Plaintiff/Counter-Defendant-Appellee,
v.
ADESA IMPORTATION SERVICES, INC., and Adesa Corporation, Defendants/Counter-Plaintiffs-Appellants, and
Brian J. Warner, Defendant/Counter-Plaintiff.
Docket No. 132630. COA No. 259386.
Supreme Court of Michigan.
April 27, 2007.
On order of the Court, the application for leave to appeal the August 29, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether plaintiff Johnny Cooper has standing to sue as an individual on his count for breach of the Oral Operations Agreement, *241 including whether Cooper's claim is based on a duty that is distinct from defendant AIS's alleged duty to the acquired corporations. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.